Citation Nr: 0003337	
Decision Date: 02/09/00    Archive Date: 02/15/00

DOCKET NO.  99-06 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
psychiatric disability.

2.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
peptic ulcer disease.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from September 1948 to April 
1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of May 1998, which denied the veteran's application to reopen 
previously denied claims for service connection for peptic 
ulcer disease and a psychiatric disorder.  In July 1999 the 
veteran appeared at the St. Petersburg, Florida, RO for a 
videoconference before the undersigned, sitting in 
Washington, D.C.  


FINDINGS OF FACT

1.  Service connection for a psychiatric disorder and peptic 
ulcer disease was most recently finally denied by the RO in 
October 1981.  

2.  Evidence received since that determination bears 
substantially and directly on the matter in question.  

3.  The veteran had psychiatric and gastrointestinal symptoms 
in service.

4.  There is medical evidence linking the inservice symptoms 
to current gastrointestinal and psychiatric disorder.



CONCLUSIONS OF LAW

1.  The veteran's claims for service connection for a 
psychiatric disorder and peptic ulcer disease are reopened by 
the submission of new and material evidence.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156(a) (1999).

2.  The claims of entitlement to service connection for a 
psychiatric disorder and peptic ulcer disease are well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991); Caluza v. 
Brown, 7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 
1996) (per curiam) (table).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

Entitlement to service connection for duodenal ulcer disease 
and a psychiatric disorder was denied by the Board in 
February 1961.  Subsequent applications by the veteran to 
reopen the claims in March 1973, March 1975, and October 1981 
were denied by the RO in April 1973, March 1975, and November 
1981, respectively.  Those decisions are final.  38 U.S.C.A. 
§§ 7103, 7104, 7105 (West 1991); 38 C.F.R. § 3.104.  However, 
if new and material evidence is received with respect to a 
claim which has been disallowed, the claim will be reopened 
and the former disposition reviewed.  38 U.S.C.A. § 5108 
(West 1991).  In considering whether there is "new and 
material evidence" under this standard, all evidence 
submitted since the last time that the claim was finally 
disallowed on any basis must be considered.  Evans v. Brown, 
9 Vet.App. 27 (1996).  

A.  Psychiatric disorder

Evidence of record at the time of the most recent 
disallowance, in November 1981, included service medical 
records, which revealed several psychiatric hospitalizations, 
beginning in June 1950, when the veteran was admitted for 
various somatic complaints, eventually diagnosed as 
conversion reaction.  It was reported that recent changes in 
behavior had been noted.  It was also noted that he had 
always been considered an "eight-ball."  

The veteran was again hospitalized from May to June, 1951, 
with an admission diagnosis of acute anxiety reaction.  His 
symptoms had reportedly begun about a year earlier; he had 
had no problems prior to that.  The final diagnosis was 
passive dependency reaction, manifested by anxiety symptoms.  

Subsequent hospitalizations include the period from November 
1951 to April 1952, from August to September 1952, in 
December 1952, and from February to April 1953.  Numerous 
diagnoses were entered during these various hospitalizations, 
including possible early schizophrenia, chronic anxiety 
reaction, emotional instability reaction, and psychogenic 
gastrointestinal reaction.  However, he was discharged from 
service in April 1953, due to unsuitability, with a final 
diagnosis of aggressive reaction, chronic, severe, manifested 
by irritability, restlessness, inability to control temper, 
repeated marital difficulty and secondary anxiety symptoms of 
insomnia, night sweats, tremulousness and confusion.

Also of record were post-service hospital summaries, showing 
the veteran's hospitalizations, beginning in January 1955, 
primarily for gastrointestinal complaints.  Several 
hospitalizations also included psychiatric consultations, 
which resulted in diagnoses of inadequate personality, during 
VA hospitalizations from February to March 1955, and in April 
1960, while a VA hospitalization from July to August 1958, 
resulted in a diagnosis of schizophrenic reaction. 

Based on this evidence, the veteran's claim was denied by the 
Board in February 1961, on the basis that the psychiatric 
abnormalities in service were related to his basic underlying 
personality defect, and not to schizophrenia.  The RO's 
subsequent determinations were based on the absence of any 
new and material evidence.

Evidence received since the November 1981 RO disallowance 
includes letters from the veteran's private physician, T. 
Lewis, M.D., a board-certified internist.  Dr. Lewis wrote, 
in a letter received in April 1998, that the veteran was 
under his care for multiple medical problems.  Dr. Lewis 
noted that from a review of his records, it was his opinion 
that within a reasonable degree of medical probability, the 
veteran's anxiety disorder was related to his military 
experience.  He concluded that within a reasonable degree of 
medical probability, the veteran's "current anxiety disorder 
is the same disorder that he was diagnosed and treated for in 
1949."  Moreover, the veteran continued to be treated for 
anxiety disorder.  

This new evidence, providing a current diagnosis of anxiety 
disorder, and linking it to service, is clearly so 
significant that it must be considered in connection with the 
evidence previously of record.  In this regard, for the 
purpose of determining whether evidence is new and material, 
evidence is accorded full weight; the evidence is weighed 
after the claim is reopened.  Justus v. Principi, 3 Vet.App. 
510 (1993).  Moreover, Dr. Lewis specifically stated that he 
based his conclusions on his treatment of the veteran, and 
his review of the veteran's records.  Thus, this was an 
independent conclusion, and not a simple recitation of 
history.  See Sanchez-Benitez v. West, No. 97-1948 (U.S. Vet. 
App. Dec. 29, 1999).  Accordingly, the claim is reopened with 
the submission of new and material evidence, and VA must 
review the claim in light of all the evidence, new and old, 
to determine whether a well-grounded claim has been 
submitted, and, if so, decide the issue on the merits.  
Elkins v. West, 12 Vet.App. 209 (1999); Winters v. West, 12 
Vet. App. 203 (1999).  

B.  Peptic ulcer disease 

Evidence of record at the time of the prior determinations 
included service medical records which noted complaints of 
abdominal pain.  However, an October 1952 hospitalization for 
evaluation of the complaints did not disclose any 
abnormalities, and the diagnosis was psychogenic 
gastrointestinal reaction.  Additionally, an upper 
gastrointestinal series in March 1953 showed the esophagus, 
stomach and duodenal bulb to be normal.   

Subsequent to service, a hospitalization from January to 
February in The Cooper Hospital resulted in a diagnosis of 
duodenal ulcer.  X-rays in February 1955 disclosed a large 
active ulcer crater noted in the central portion of the 
duodenal cap.  After that, he continued to suffer from 
abdominal symptoms, and VA hospitalizations diagnosed 
duodenal ulcer disease, chronic.  

Based on this evidence, the veteran's claim was denied by the 
Board in February 1961, on the basis that ulcer disease was 
first diagnosed in 1955, and that the psychogenic 
gastrointestinal reaction in service was related to his 
personality defect.  

Evidence received since the last final decision consists of 
letters from the veteran's private physician, T. Lewis, M.D., 
a board-certified internist.  Dr. Lewis wrote, in a letter 
received in April 1998, that the veteran was under his care 
for multiple medical problems.  Dr. Lewis noted that from a 
review of his records, it was his opinion that, within a 
reasonable degree of medical probability, the veteran's 
previous peptic ulcer disease, first diagnosed in 1955, was 
related to his military experience.  His peptic ulcer disease 
was under control with medication.  He further wrote, in 
October 1998, that the veteran had a history of peptic ulcer 
disease documented in 1955, and that the gastrointestinal 
symptomatology that he had in 1955 was similar to the 
gastrointestinal complaints that he had while in service 
during 1950-1951.  

Again, this medical evidence linking post-service duodenal 
ulcer disease to service, based on treatment of the veteran, 
and review of the veteran's records, is clearly so 
significant that it must be considered in connection with the 
evidence previously of record.  Accordingly, the claim is 
reopened with the submission of new and material evidence.  
See Hodge, Sanchez-Benitez.  Accordingly, VA must review the 
claim in light of all the evidence, new and old, to determine 
whether a well-grounded claim has been submitted, and, if so, 
decide the issue on the merits.  Elkins v. West, 12 Vet.App. 
209 (1999); Winters v. West, 12 Vet. App. 203 (1999).  

II.  Well-Grounded Claim

As the veteran's claims have been reopened, the Board must 
now immediately determine whether, based upon all the 
evidence of record in support of the claims, presuming its 
credibility, the reopened claims are well grounded pursuant 
to 5107(a).  Elkins; Winters.  A well-grounded claim is not 
necessarily a claim that will ultimately be deemed allowable.  
It is a plausible claim, properly supported with evidence.  
See 38 U.S.C.A. § 5107(a); Epps v. Gober, 126 F.3d 1464 
(1997); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) competent 
evidence, generally medical, of a nexus between an in-service 
injury or disease and the current disability.  Epps, 126 F.3d 
at 1468; Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 
78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well-grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet.App. 19, 21 (1993).  

As discussed above, the veteran had psychiatric and 
gastrointestinal symptomatology in service.  In addition, the 
medical evidence, from Dr. Lewis, stating that the veteran 
currently was treated for an anxiety disorder and taking 
medication for ulcer disease, and that both of these, based 
on his independent review of the records, were related to 
service, is competent evidence of both current disability and 
a nexus.  Consequently, both claims are well-grounded.  In 
this regard, as in reopening a previously denied claim, 
evidence is not weighed in determining whether a claim is 
well-grounded.  King.  


ORDER

The claims for entitlement to service connection for a 
psychiatric disorder and peptic ulcer disease are reopened by 
the submission of new and material evidence.

The reopened claims for entitlement to service connection for 
a psychiatric disorder and peptic ulcer disease are well 
grounded.  


REMAND

As the veteran has submitted a well-grounded claim of 
entitlement to service connection for a psychiatric 
disability, the RO must now consider the claim on the merits.  
Prior to adjudication of the claim on the merits, however, 
additional development is warranted.  Under the circumstances 
of this case, the VA's duty to assist requires that he be 
afforded a VA examination with respect to this disability, 
which should take into account the records of the veteran's 
prior medical history, and includes an opinion as to the 
etiology of his psychiatric disability before a decision 
concerning his appeal can be made.  See Pond v. West, 12 Vet. 
App. 341, 346 (1999); Moore v. Derwinski, 1 Vet. App. 401, 
405 (1991).  In addition, to avoid duplication of tests, to 
assist the examiners in the requested opinions, and to ensure 
all relevant evidence has been considered, pertinent 
treatment records should be obtained.   

Finally, the RO is advised that the Court has found that a 
remand "confers on the veteran or other claimant, as a 
matter of law, the right to compliance with the remand 
orders."  Stegall v. West, 11 Vet.App. 268 (1998).  

Accordingly, to ensure that the VA has met its duty to assist 
the claimant in developing the facts pertinent to the claim 
and to ensure full compliance with due process requirements, 
the case is REMANDED to the RO for the following:

1.  The RO should request that the 
veteran provide a list containing the 
names, locations, and dates of treatment 
of any physicians, hospitals, or 
treatment centers who have provided him 
with treatment for a psychiatric disorder 
from 1960 to the current time.  After 
securing necessary authorizations, the RO 
should obtain the records of any 
identified treatment.  If private 
treatment is reported and those records 
are not obtained, the veteran and his 
representative should be provided with 
information concerning the negative 
results, and afforded an opportunity to 
obtain the records.  38 C.F.R. § 3.159 
(1999).

2.  The RO should also obtain, from Dr. 
Lewis, records as to the current 
residuals of peptic ulcer disease, 
including the most recent upper 
gastrointestinal X-ray series and/or 
endoscopic examination.  If Dr. Lewis 
does not have or identify the location of 
any such records, the veteran should be 
asked to identify the physician, 
hospital, or treatment center providing 
the most recent evaluation.  After 
securing necessary authorizations, the RO 
should obtain the records of any 
identified treatment.  The veteran and 
his representative should be informed of 
unsuccessful attempts to obtain 
identified records, and afforded an 
opportunity to obtain the records.  
38 C.F.R. § 3.159 (1999).

3.  Thereafter, but regardless of whether 
any additional records are received, the 
veteran should be scheduled for VA 
psychiatric and internal medicine 
examinations.   It is imperative that the 
physicians who are designated to examine 
the veteran review the evidence in his 
claims folder, including a complete copy 
of this REMAND, and the examiners should 
indicate in the examination report that 
this has been accomplished.    

Psychiatric examination:  

A psychiatric examination should be 
conducted to determine (1) the correct 
diagnosis(es) of any current psychiatric 
disorder, and (2) whether any current 
psychiatric disorder is etiologically 
related to any psychiatric symptomatology 
shown in service.  The examination report 
should reflect consideration of the 
veteran's documented, relevant medical 
history.  All appropriate tests and 
studies should be conducted, and all 
clinical findings and diagnoses should be 
reported in detail.  If the examiner 
cannot provide an opinion as to the second 
question to the degree of certainty that 
current disability is "at least as likely 
as not" related to inservice symptoms, he 
or she should so state, and provide 
supporting rationale.  The reasons for 
accepting or rejecting inservice 
diagnoses, particularly of acquired 
psychiatric disorders, such as anxiety 
reaction, must be provided.  All 
conclusions should be explained in detail, 
and the evidence relied upon for the 
conclusions should be identified, as the 
supporting statements are essential to the 
Board's determination.  

Peptic ulcer disease:

The veteran should be scheduled for a 
gastrointestinal examination, to 
determine whether he currently has 
residuals of peptic ulcer disease, and 
whether it was at least as likely as not 
that peptic ulcer disease diagnosed in 
January 1955 was present in service, or 
within a year of the veteran's discharge 
from service.  The examination report 
should reflect consideration of the 
veteran's documented, relevant medical 
history.  All appropriate tests and 
studies should be conducted, and all 
clinical findings and diagnoses should be 
reported in detail.  If the examiner is 
unable to provide the requested opinion, 
he or she should clearly so state.  
Otherwise, the examiner must set forth 
all relevant findings, along with the 
rationale underlying any conclusions 
drawn or opinions expressed in a 
typewritten report.

4.  After the development requested above 
has been completed, the RO should review 
the veteran's claims folder and ensure 
that all the foregoing development has 
been conducted and completed in full.  If 
any development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report(s).  If the requested 
examination(s) does not include fully 
detailed descriptions of pathology and all 
test reports, special studies or adequate 
responses to the specific opinions 
requested, the report(s) must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1999); see also Stegall v. West, 11 Vet. 
App. 268 (1999). 

5.  Upon completion of the development 
requested by the Board and any other 
development deemed appropriate, the RO should 
adjudicate the reopened claim on a de novo 
basis, and consideration of any additional 
information obtained as a result of this 
remand, including the VA examinations.  If 
the decision with respect to either of the 
claims remains adverse to the veteran, he and 
his representative should be furnished a 
supplemental statement of the case and 
afforded a reasonable period of time within 
which to respond thereto.  

The claims folder should then be returned to the Board for 
further appellate consideration.  The veteran need take no 
action until he is so informed.  He has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The purposes of this REMAND 
are to obtain additional information and to comply with all 
due process considerations.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
JEFF MARTIN
	Member, Board of Veterans' Appeals


 



